Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims Status
Claims 1-6, 8-16, 18-22 are rejected. 

Response to Amendment

Applicant’s “Response to Amendment and Reconsideration” filed on 1/29/2021 has been considered.
Applicant’s response by virtue of amendment to claims 1-20 has overcome the Examiner’s rejection under 35 USC § 101 paragraph.
Claims 1-6, 8-16, 18-22 are pending are pending in this application and an action on the merits follows.

Information Disclosure Statement

The information disclosure statement filed 1/18/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-6, 8-13, 15-16, 18-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans et al. (U.S. Patent Publication No. 2010/0161488), in view of Varadarajan et al. (U.S. Patent No. 9,361,619)

    Regarding claims 1-3, 11-13, Evans teaches a device comprising: a controller that is configured to generate at least one authentication information based on a user input to the device [32]; 

a memory that is configured to store the generated authentication information; (BIT reference numbers (each referring to a particular biometric information template stored in the memory, [25]
and a transceiver that is configured to receive authentication information, which is generated by a point of sale (POS) terminal based on a user input to the POS terminal 

the controller is configured to compare the generated authentication information with the received authentication information (the transaction card processes the sample template from the terminal by comparing the biometric reference template associated with the current BIT to the sample template, [39], and 

provide information which is used in a transaction with respect to an item or a service to the POS terminal based on a result of the comparison, (the transaction card returns a “SUCCESS” message to the terminal and verification is complete, [39], see also the present invention are used to perform cardholder verification for payment card transactions, the terminal device 304 may be a point of sale terminal deployed, for example, at a merchant or sales location, and used to facilitate the sales of goods or services, [34].
Evans substantially discloses the claimed invention, however, does not explicitly teach a controller that is configured to display a graphical user interface (GUI) for authenticating a user of the device and obtain at least one authentication information based on a user input to the device through the displayed GUI by controlling at least one of a camera, a microphone, a fingerprint recognizing apparatus and a touch screen; a transceiver that is configured to receive authentication information, which is generated by a point of sale (POS) terminal based on a user input of the user to the POS terminal, 200 may store several biometric verification rules in the biometric rules table 214 , [28-31].
However, Varadarajan teaches the input device 118 may include any number of suitable devices that are configured to receive input from a user (e.g., a keypad, a microphone, a camera, a retinal scanner, a print pad, an electronic receiver, a touch screen, etc.). The output device 120 may include any number of suitable devices that are configured to output data to a user in a meaningful manner (e.g., a display, a printer, a speaker, etc.), see at least Col.5 ln 60-67.
the mobile device 102 may implement NFC technology to transmit the required authentication information to the card reader 142 of the POS system 106 when the mobile device 102 is placed in close proximity of the card reader 142, wherein any additional inputs may be input via the input device 152 of the POS system 106 rather than via the input device 118 of the mobile device 102. Accordingly, the mobile device 102 could be used more like a card than an interactive device, see at least Col.26 ln 11-30; 
the provider system 110 may utilize that shared encryption key to authenticate those signatures. Accordingly, each shared encryption key is “shared” between the mobile device 102 and the provider system 110 at which the user of the mobile device 102 has an account associated with that shared encryption key, see at least Col.1 5 ln 37-55;
different numbers and types of inputs may be required to authenticate different transactions based on the rules associated with those transactions. For example, for transactions greater than a predetermined dollar amount and/or for a particular type of product, the user may be required to input a six-digit key PIN and answer a security question, see at least Col.8 ln 11-53, Col.24 ln 58-67, Col.25 ln 1-17.
It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of Evans, to include the above limitations as taught by Varadarajan, in order to provide security and convenience in mobile authentication, (Varadarajan, Col.1 ln 5-10).

claim 5, 15, Evans teaches the issuer defines the level of biometric authentication required for a transaction, [27], however, Varadarajan teaches the controller is configured to preset the type of the authentication information according to the payment amount of the item of the service to be purchased (different numbers and types of inputs may be required to authenticate different transactions based on the rules associated with those transactions. Those different numbers and types of inputs may be implemented utilizing trusted software on the mobile device 102 to securely store the different types of inputs (e.g., user-selected PINs, key PINs, answers to security questions, etc.) and to automatically recover the different numbers and types of inputs.)
 
Regarding claim 6, 16, Evans teaches the generated authentication information includes at least one of an image of a pupil of a user, a voice of the user, a fingerprint of the user, and a signature of the user, [13].

Regarding claims 8-9, 18-19, Evans does not explicitly disclose, however, Varadarajan teaches the controller is configured to provide one of the plurality types of the authentication information to the POS terminal, and the provided one of the plurality types pieces of the authentication information is transmitted from the POS terminal to a transaction server, types of the authentication information that is provided to the transaction server is used by the transaction server to perform the transaction with respect to the item or the service, ( FIG. 2, the key wallet module 126 and the payment application 128 are stored on the memory 116 of the mobile device 102. The key wallet 126 of the mobile device 102 works in conjunction with a key generation module 200 and an authentication module 180 to ensure that the mobile device 102 communicates securely with a provider system 110, either directly via its network interface 124 or indirectly through the ATM 104, the POS system 106, or the web server 108 via its proximal device interface 122. And when the mobile device 102 communicates with a provider system 110 utilizing asymmetric encryption, the key wallet module 126 and authentication module 180 also may work in conjunction with a certification module 202. As described in more detail below with respect to the provider systems 110, the key generation module 200 generates shared encryption keys when symmetric encryption is utilized, or pairs of private and pseudo-public encryption keys when asymmetric encryption is utilized; the authentication module 180 uses those shared encryption keys or private encryption keys to verify the digital signatures formed by the key wallet module, Col.8 ln 30-53).
  
Regarding claim 10, 20, Evans teaches the controller is configured to request the transaction to the POS terminal, and the transaction request is authenticated based on the result of the comparison, [39].

Regarding claims 21-22, Evans does not explicitly teach, however, Varadarajan teaches the plurality of types of the authentication information comprise a pupil, a voice, a fingerprint, and a signature of the user, (finger print, Col.24 ln 58-67, Col.25 ln 1-17). 

Claims 4 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Evans and Varadarajan combination and further in view of Graylin (U.S. Patent Publication No. 2013/0054336)

Regarding claims 4 and 14, the combination does not explicitly teach the controller is configured to provide coupon information which is used in the transaction with respect to the item or the service to the POS terminal.  

It would have been obvious to one with ordinary skill in the art at the time of the invention, to modify the method of combination, to include the above limitations, as taught by Graylin, in order to ease the checkout process for consumers and merchants, reduce fraud, and provide customer buying preferences to the merchants for future promotions (Graylin, paragraph [0005]).

Response to Arguments

Applicant’s arguments and amendments, see page 9-10, filed 1/29/2021, with respect to Claims 1-20 have been fully considered and are persuasive.  The U.S.C. 101 rejection has been withdrawn. 

Applicant’s arguments with respect to claim(s) 1-6, 8-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILENA RACIC whose telephone number is (571)270-5933.  The examiner can normally be reached on M-F 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MILENA RACIC/Patent Examiner, Art Unit 3627      

/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627